Citation Nr: 1020574	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-39 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1. Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for a right knee 
disability.  

3. Entitlement to service connection for a low back 
disability.  

4. Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty for several 
periods: March 15, 1976 to January 5, 1978; January 6, 1978 
to February 18, 1980; February 3, 2003 to August 12, 2004; 
and May 15, 2005 to September 23, 2005.  

These issues come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.  In that decision, the RO denied claims 
for service connection for: tinnitus; right knee 
patellofemoral syndrome; L5-S1 discogenic disease with right 
S1 radiculopathy; and cervical spondylosis, myositis and 
bulging discs.  

In February 2009, the Veteran testified before the 
undersigned at Board hearing.  A transcript of the hearing 
has been associated with the file.  

The issue of service connection for a right knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  





FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, 
tinnitus is related to active military service.  

2. Resolving all reasonable doubt in the Veteran's favor, 
degenerative disc disease of the lumbar spine is related to 
active military service.  

3. Resolving all reasonable doubt in the Veteran's favor, 
cervical disc disease with radiculopathy is related to active 
military service.  


CONCLUSIONS OF LAW

1. Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).  

2. Degenerative disc disease of the lumbar spine was incurred 
in the line of duty.  38 U.S.C.A. §§ 1110, 1154(a), 5107 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.6, 3.303 (2009).  

3. Cervical disc disease with radiculopathy was incurred in 
the line of duty.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.6, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether the notice and development 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied for the Veteran's claims for 
service connection, the Board concludes that the law does not 
preclude it from adjudicating the Veteran's claims.  The 
Board is taking action favorable to the Veteran by granting 
service connection for tinnitus, degenerative disc disease of 
the lumbar spine, and cervical disc disease with 
radiculopathy.  A decision at this point poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The agency of original jurisdiction (AOJ) will 
be responsible for addressing any notice defect with respect 
to the rating and effective date elements when effectuating 
the award.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  

In adjudicating this claim, the Board must first assess the 
competence and then the credibility of the Veteran.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), the United 
States Court of Appeals for Veterans Claims (Court), citing 
Layno v. Brown, 6 Vet. App. 465, 469 (1994), emphasized that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witnesses personal knowledge.  See also 38 C.F.R. 
§ 3.159(a)(2) (2009) (Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person).  The Board is charged with the 
duty to assess the credibility and weight given to evidence.  
See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  

"In line of duty" means an injury or disease incurred or 
aggravated during a period of active military service unless 
such injury or disease was the result of the Veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, was a result of alcohol or drug abuse.  See 38 C.F.R. 
§ 3.1(m) (2009).  A service department finding that injury, 
disease or death occurred in line of duty will be binding on 
the VA unless it is patently inconsistent with the 
requirements of law administered by the VA.  38 C.F.R. 
§ 3.1(m) (2009).  Requirements as to line of duty were not 
met if at the time the injury was suffered or disease 
contracted a veteran was: (1) Avoiding duty by desertion, or 
was absent without leave which materially interfered with the 
performance of military duty; (2) Confined under a sentence 
of court-martial involving an unremitted dishonorable 
discharge; and (3) Confined under sentence of a civil court 
for a felony as determined under the laws of the jurisdiction 
where the person was convicted by such court.  38 C.F.R. 
§ 3.1(m) (2009).  

When the claim is in equipoise, the reasonable doubt rule is 
for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009).  

For the Veteran's tinnitus claim, he wrote in February 2005 
that he had suffered from tinnitus from 1979.  Reports of 
medical history examinations from December 1979 to March 1999 
showed no complaints of tinnitus or ringing in the ears.  
Also, National Guard annual medical certificates from May 
1995 to November 2000 show no medical problems were reported.  
On a July 2004 post deployment form, the Veteran did report 
ringing in the ears.  

In May 2005, at a VA general examination, the Veteran did not 
complain of ringing in ears.  Ears were normal on physical 
examination.  The Veteran had adequate hearing in examination 
room.  Canals were clean with intact tympanic membrane 
bilaterally.  At a June 2005 VA audiology examination, the 
Veteran stated he had tinnitus since 1999.  He stated he had 
five years of infantry noise and three years of monthly 
exposure to artillery noise.  He also had six years of 
occupational noise exposure as a heavy equipment operator.  
Bilateral tinnitus was described as high frequency and of a 
variable intensity.  

At the February 2009 Board hearing, the Veteran first 
testified he had constant tinnitus for six years (Transcript, 
p 4).  He later testified it started 13 years ago 
(Transcript, p 11).  

The Board finds the claim is in equipoise and service 
connection for tinnitus is warranted.  The June 2005 VA 
audiology examination where the Veteran reported tinnitus 
took place while the Veteran was on active duty.  The 
evidence shows the Veteran reported ringing in his ears on a 
July 2004 post deployment form; this report was also during 
active duty.  

The Veteran is competent to report tinnitus but was very 
inconsistent as to its onset.  It was not reported on a 
November 2000 National Guard annual medical certificate.  In 
September 2002, the Veteran had a primary care appointment 
where he was treated for chronic external otitis, but he did 
not mention tinnitus at that time.  Also, he did state he had 
occupational noise exposure outside of service.  He stated in 
his February 2005 claim that he had tinnitus since 1979.  At 
the June 2005 VA audiology examination he said the onset was 
1999.  Due to inconsistencies, the Veteran's statements 
regarding the date of onset of tinnitus are unreliable.  

However, given the timing of the in-service reports of 
tinnitus, the Board will resolve doubt in the Veteran's favor 
and find tinnitus to be related to service.  The June 2005 VA 
audiology examination took place while the Veteran was on 
active duty and the Veteran reported current bilateral 
tinnitus.  The fist diagnosis of tinnitus was during a period 
of active duty and though the Veteran has pointed to the pre-
service existence of tinnitus, his statements in this regard 
are unreliable; it can not be said that tinnitus clearly and 
unmistakably pre-existed service.  

As for the Veteran's lumbar spine claim, in February 2005 the 
Veteran said his upper and lower back started hurting while 
he was in service.  This claim was filed in between two 
periods of active duty.  In a November 2006 statement (DA 
Form 2823) regarding the back, the Veteran related that on 
July 9, 2004, he felt a sharp pain in his back while trying 
to move a wood closet.  He was given some pain pills and 
reported the injury to his superior.  He was told that he 
should receive a medical examination at VA after the unit 
returned home as the unit was set to depart the next day.  He 
said when he was evaluated at VA, "back bulges" and 
"chronic diseases" were found.  

Before the last two periods of active duty, VA records show 
that the Veteran reported low back pain in August 2000.  An 
October 2000 VA radiology record showed an impression of a 
straightening of the normal lumbar lordosis, possibly due to 
muscle spasm and minimal anterior spondylosis at T12.  He 
also reported low back pain in 2002 VA primary care records.  

During the Veteran's third period of active duty (February 
2003 to August 2004), a June 2004 periodic medical evaluation 
showed the Veteran stated that he felt his back spasms were 
exacerbated or worsened during deployment.  A June 2004 post 
deployment form showed the Veteran was deployed to Kuwait and 
served on a ship.  He said he currently had back pain, muscle 
aches and numbness/tingling in his hands and feet.  On a July 
2004 post deployment form, the Veteran again reported having 
weakness; swollen, stiff or painful joints; back pain; muscle 
aches; and numbness or tingling in the hands or feet.  

In between the Veteran's third and fourth active duty periods 
(August 2004 to May 2005), he saw a private doctor and 
attended a VA examination.  In January 2005, a private 
magnetic resonance imaging report (MRI) showed early 
discogenic changes at L5-S1 and minimal facet arthropathy.  

A May 11, 2005 VA general examination shows the claims file 
and medical records were reviewed.  The Veteran had good 
posture and no scoliosis.  There was pain with some 
limitation of motion.  The examiner noted the January 2005 
lumbar MRI.  Neurology was normal.  The diagnosis was 
discogenic disease at L5-S1, right S1 radiculopathy, and 
lumbar myositis.  A May 2005 VA radiology record showed mild 
degenerative changes and straightened lordosis.  

The Veteran's fourth period of active duty (from May 15, 2005 
to September 23, 2005) started days after the VA examination.  
A June 2005 service treatment record showed the Veteran 
continued to complain of cervical and lumbar pain.  The 
assessment was recurrent cervical and lumbar pain.  Other 
June and July 2005 physical therapy, service treatment, sick 
slips and profile records show ongoing lumbar and cervical 
pain along with duty restrictions.  A July 2005 follow up for 
neck and back pain shows the Veteran's January 2005 MRI was 
noted and degenerative disc disease was shown.  

A September 2005 line of duty determination for the lumbar 
spine noted the Veteran's history and the January 2005 MRI 
result.  This record refers to an incident in July 2004 where 
the Veteran was ordered to move equipment from a building the 
date prior to his unit returning home.  When he moved a piece 
of equipment, he felt a sharp pain in his lower back.  The 
document is also signed in November 2006.  

A June 2006 medical certificate shows chronic neck and back 
pain.  He could not perform his military operational 
specialty duties.  The Veteran was to go before the medical 
evaluation board.  A December 2006 report of medical 
examination showed a clinical evaluation of the 
musculoskeletal system was abnormal.  He had limited range of 
motion due to pain.  He was given a profile in part due to 
low back pain.  

A January 2007 VA MRI showed disc dehydration at L5-S1 and 
degenerative disc disease.  In August 2008, the Veteran 
received a physical examination for the medical evaluation 
board proceeding.  The Veteran gave a history of injury while 
he was on deployment in February 2003; he was unloading boxes 
when he felt a sharp pain in his lower back.  The diagnosis 
was longstanding chronic lower back disease.  

The Board finds that service connection for degenerative disc 
disease of the lumbar spine is warranted.  While VA records 
prior to the third or 2003/2004 period of active duty service 
reflect some back complaints, there was no clinical diagnosis 
of a disability until after this period of service.  The 
January 2005 private MRI, done in between periods of service 
and within one year of service, did show early discogenic 
changes at L5-S1 and minimal facet arthropathy.  The May 11, 
2010 VA examination shows the Veteran had discogenic disease 
at L5-S1.  On his last period of active duty, the Veteran was 
given a profile for the manifestations of his low back.  July 
and September 2005 service treatment records show the 
Veteran's history of degenerative disc disease was noted.  
There is no showing that degenerative disc disease existed 
prior to the last two periods of active duty.  As there is no 
other explanation for how the low back disability was 
incurred, it is rational to conclude that the degenerative 
disc disease is related to service.  

Additionally, the September 2005 line of duty determination 
found the Veteran had an injury while on active duty that was 
incurred in the line of duty.  38 C.F.R. § 3.1(m).  There is 
no showing that the determination is patently inconsistent 
with the requirements of law administered by the VA or that 
the Veteran falls under any exception that would disqualify 
him.  Id.  

Finally, in regard to the Veteran's claim for a neck 
disability, a July 2004 report of medical assessment shows 
the Veteran complained of numbness and tingling in his right 
forearm and hand.  At the May 11, 2005 VA general 
examination, the Veteran had pain with limited range of 
motion and was normal neurologically.  Cervical disc disease 
and spondylosis was diagnosed.  A May 12, 2005, MRI of the 
cervical spine showed multi-degenerative changes and 
straightened cervical lordosis.  There was mild multilevel 
interior spondylosis and mild narrowing of the intervertebral 
disk spaces at C5-6 and C6-7.  

On May 15, 2005, the Veteran entered his fourth and final 
period of active duty.  June and July 2005 sick slips show 
restrictions in duty.  In June 2005, he received another 
private cervical spine MRI.  He reported a history of neck 
pain and decreased range of motion.  He also said he had 
right arm weakness.  The impression showed no evidence of 
soft disc herniation, cord compression or spinal stenosis.  
He did have small posterior C3-4 and C4-5 disc bulges as well 
as smaller posterior C5-6 and C6-7 disc bulges.  A July 2005 
follow up for the neck and back showed the MRIs and disc 
bulge findings were noted; the Veteran was to avoid physical 
training exercises and heavy lifting until October 2005.  

A September 2005 service treatment record shows the Veteran's 
history of degenerative disc disease and cervical disc bulges 
were noted; line of duty papers needed to be started.  The 
determination is dated in July and September 2005.  The 
document refers to an incident that says on June 5, 2005, the 
Veteran was unloading equipment and felt a sharp pain on his 
neck.  There were not any medical personnel available at the 
time.  

An October 2005 private MRI showed small central bulging 
disks at the C3-C4 and C4-C5 levels, slightly indenting the 
thecal sac.  He also had stenosis and degenerative changes.  
In June 2006, a medical certificate shows the Veteran had 
chronic neck and back pain.  He was to be evaluated by the 
medical board.  

A July 2006 memorandum for the commander of the Veteran's 
National Guard Unit written by the Veteran states that on 
July 7, 2005, the Veteran was unloading equipment from a 
military vehicle and felt a sharp pain on his neck.  No 
medical personnel were available.  He said when the mission 
was completed he submitted documents to his unit.  These 
documents were now missing.  Another statement from July 2006 
shows the date of June 5, 2005, as when the Veteran suffered 
a neck injury.  

A November 2006 VA progress note shows the Veteran was very 
stiff and had marked spasms along the cervical muscles.  
There was tenderness and pain at palpation.  He had decreased 
sensation during a neurological examination.  The assessment 
was cervical pain secondary to degenerative changes and C6-C7 
neural foraminal narrowing.  He was to start physical therapy 
and cervical radiculopathy was to be ruled out.  

A December 2006 report of medical examination showed the 
range of motion for the neck was taken and showed to be 
reduced.  He was given a profile in part due to neck pain 
with radiculopathy.  An April 2007 record from Dr. Gómez 
Rivera showed an electrodiagnostic study showed evidence of 
moderate C6 radiculopathy on the left.  It also showed 
evidence of demyelinating sensory peripheral neuropathy of 
bilateral upper and lower extremities and upper extremities 
with borderline latencies.  

The August 2008 medical evaluation board report showed the 
Veteran stated that during his 2005 deployment he began to 
complain of neck pain after unloading heavy military 
equipment.  He had since failed to respond to treatment and 
continued with neck pain and upper extremity parathesias.  
The MRI finding disc bulges was mentioned as well as the 
nerve conduction study which showed radiculopathy.  The 
diagnosis was longstanding chronic cervical spine disease.  

The Board finds that service connection for cervical disc 
disease with radiculopathy is warranted.  There are 
inconsistencies regarding the exact date of a neck injury, as 
demonstrated by the July 2006 statement and July 2006 
memorandum.  However, while the May 11, 2005 MRI showed mild 
narrowing of the intervertebral disc spaces at C5-6 and C6-7; 
the June 2005 MRI (taken while the Veteran was on active 
duty) showed the same findings plus smaller posterior C3-4 
and C4-5 disc bulges.  The Veteran received a profile while 
on active duty, in part due to his neck manifestations.  
Cervical disc disease was noted during the last period of 
active duty and he continued to have problems with its 
manifestations.  In December 2006, radiculopathy of the upper 
extremities was present and this was confirmed by a private 
study in April 2007.  The Board resolves doubt in favor of 
the Veteran and finds that the Veteran incurred cervical disc 
disease with radiculopathy during active duty service.  
38 C.F.R. § 3.303(d).  

Additionally, the September 2005 determination that found the 
Veteran had an injury while on active duty that was incurred 
in the line of duty.  38 C.F.R. § 3.1(m).  There is no 
showing that the determination is patently inconsistent with 
the requirements of law administered by the VA or that the 
Veteran falls under any exception that would disqualify him.  
Id.  


ORDER

Service connection for tinnitus is granted.  

Service connection for degenerative disc disease of the 
lumbar spine is granted.  

Service connection for cervical disc disease with 
radiculopathy is granted.  



REMAND

The Veteran filed a claim for service connection for "knee 
swelling" in February 2005.  A July 2004 report of medical 
assessment shows the Veteran complained of lower extremity 
swelling in the morning.  There was no history or trauma.  A 
December 2004 report of med history examination showed a 
normal physical examination, but the Veteran checked that he 
had "knee trouble."  

At a May 16, 2005, VA joint examination, the Veteran was 
diagnosed with bilateral knee patellofemoral dysfunction.  
The Veteran had a normal range of motion with pain for his 
right knee.  An X-ray showed no fractures or dislocations.  
On his November 2006 appeal form, the Veteran acknowledged 
that his knees are painful and swollen every now and then 
"but VA has not found anything."  

At the February 2009 Board hearing, the Veteran testified he 
had an accident during annual training in Mississippi 
(Transcript, p 5).  Every now and then his knee swells up.  
He noted that tests on his right knee were normal.  Id.  He 
said a line of duty determination was completed on his right 
knee, but it has not been found (Transcript, p 6).  He had an 
accident was during training (Transcript, p 12).  The 
National Guard told the Veteran they can't find a line of 
duty determination for his knee (Transcript, p 16).  The 
Veteran thought it would have been from July 2000.  Id.  His 
National Guard unit no longer exists, but it was the 3rd 
Battalion, 162nd Field Artillery (Transcript, p 17).  He was 
in the 1165th Medical Unit (Transcript, p 18).  

On remand, the Veteran should be afforded a new VA 
examination to determine the nature and etiology of any 
current knee disability.  Past record requests in file 
(attached to the Veteran's service treatment records) reflect 
that all past service treatment records have been requested 
associated with the file, to include any line of duty 
determinations.  However, National Guard service personnel 
records are not in the file.  These records would show the 
dates for active duty for training.  On remand, these records 
should be requested.  


Accordingly, the case is REMANDED for the following action:

1. First, contact the 3rd Battalion, 162nd 
Field Artillery, 1165th Medical Unit or 
Puerto Rico Army National Guard State 
Medical Command or other appropriate entity 
to obtain all outstanding National Guard 
service personnel records.  Associate these 
records with the file.  A negative response 
should be documented in the file.  

2. After the above development has been 
completed, schedule the appellant for a VA 
examination to determine the nature, 
extent, and etiology of any right knee 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner in conjunction with the 
examination.  All indicated testing should 
be conducted.  All pertinent pathology 
should be noted in the examination report.  

For any right knee disability found, the 
examiner should indicate whether there is a 
50 percent probability or greater that it 
a) had its clinical onset in or b) 
increased in severity during service.  The 
examiner should reference the May 16, 2005 
VA examination which was conducted while 
the Veteran was on active duty.  The 
rationale for all opinions must be 
provided.  The examiner should cite to 
evidence in the claims file in explaining 
all conclusions.  

3. Re-adjudicate the issue of service 
connection for a right knee disability.  If 
the decision remains in any way adverse to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions 
taken on the claim for benefits, to include 
the applicable law and regulations 
considered pertinent to the issue remaining 
on appeal as well as a summary of the 
evidence of record.  An appropriate period 
of time should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


